             Case 2:19-cv-00199-RSL Document 188 Filed 11/02/20 Page 1 of 12




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   CHERYL KATER and SUZIE KELLY,                      No. 15-cv-00612-RSL
     individually and on behalf of all others
 8   similarly situated,                                STIPULATION AND ORDER RE
                                                        AGREED RIDER TO PROTECTIVE
 9                                                      ORDER REGARDING THE USE AND
                             Plaintiffs,                DISCLOSURE OF DISCOVERY
10                                                      PRODUCED BY NONPARTY
             v.                                         FACEBOOK, INC.
11

12   CHURCHILL DOWNS INCORPORATED, a
     Kentucky corporation, and BIG FISH
13   GAMES, INC., a Washington corporation,
14
                             Defendants.
15

16
      MANASA THIMMEGOWDA, individually                   No. 19-cv-00199-RSL
17    and on behalf of all others similarly situated,
                                                         STIPULATION AND ORDER RE
18                            Plaintiff,                 AGREED RIDER TO PROTECTIVE
                                                         ORDER REGARDING THE USE AND
19                                                       DISCLOSURE OF DISCOVERY
              v.                                         PRODUCED BY NONPARTY
20                                                       FACEBOOK, INC.
      BIG FISH GAMES, INC., a Washington
21    corporation; ARISTOCRAT
22    TECHNOLOGIES INC., a Nevada
      corporation; ARISTOCRAT LEISURE
23
      LIMITED, an Australian corporation; and
24    CHURCHILL DOWNS INCORPORATED,
      a Kentucky corporation,
25

26                            Defendants.

27
                                                                   T OUSLEY B RAIN S TEPHENS PLLC
     Stipulation and Order                                             1700 Seventh Avenue, Suite 2200
     Case Nos. 15-CV-612, 19-CV-199 - i                                 Seattle, Washington 98101-4416
                                                                    Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:19-cv-00199-RSL Document 188 Filed 11/02/20 Page 2 of 12




 1          This agreement is entered into between and among nonparty Facebook, Inc. (“Facebook”)
 2   and the parties to the two actions captioned above, Kater et al. v. Churchill Downs Incorporated,
 3   et al., No. C15-0612-RSL (the “Kater Action”) and Thimmegowda v. Big Fish Games, et al., No.
 4   C19-0199-RSL (the “Thimmegowda Action” and, together with the Kater Action, the “Actions”),
 5   specifically: Kater Action plaintiffs Cheryl Kater and Suzie Kelly; Thimmegowda Action plaintiff
 6   Manasa Thimmegowda (collectively with Ms. Kater and Ms. Kelly, “Plaintiffs”); Kater Action
 7   defendants Churchill Downs Incorporated and Big Fish Games, Inc.; and Thimmegowda Action
 8   defendants Big Fish Games, Inc., Aristocrat Technologies, Inc., and Churchill Downs Incorporated
 9   (“Defendants,” and collectively with Plaintiffs, the “Parties”). The Parties and Facebook anticipate
10   that Facebook will produce documents in this action that contain sensitive information that is
11   necessary to provide notice of the Class Action Settlement Agreement to members of the
12   Settlement Class because Defendants do not possess this information. This agreement is intended
13   to supplement the protective ordered entered by the Court on March 26, 2020 (ECF No. 192-
14   1) (“Protective Order”).
15          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good
16   cause for the following Agreed Rider To Protective Order Regarding The Use And Disclosure
17   Of Discovery Produced By Nonparty Facebook, Inc. (“Rider”).
18          PURPOSES AND LIMITATIONS
19          Facebook Protected Material designated under the terms of this Rider shall be used by the
20   Parties solely for the purpose of providing notice to and verifying and paying the recovery amount
21   owed to each member of the Settlement Class. Facebook Protected Material shall not be used
22   directly or indirectly for any other purpose whatsoever.
23          No Facebook Protected Material provided by Facebook to the Class Action Administrator
24   under the terms of this Rider may be shared with any of the Parties, unless specifically authorized
25   by this Rider.
26

27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                              1700 Seventh Avenue, Suite 2200
      Case Nos. 15-CV-612, 19-CV-199 - 1                                  Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
                Case 2:19-cv-00199-RSL Document 188 Filed 11/02/20 Page 3 of 12




 1          It is the intention of Facebook and the Parties that this Rider will protect all materials
 2   produced by Facebook in the Actions unless otherwise specified.
 3          DEFINITIONS
 4                   “Class Action Administrator” means Angeion Group, acting as class action
 5   administrator to effect the Class Action Settlement Agreement entered.
 6                   “Class Action Settlement Agreement” means the document filed at ECF No. 218-1
 7   in the Kater Action.
 8                   “Outside Counsel” means (i) outside counsel who appear on the pleadings as
 9   counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is reasonably
10   necessary to disclose the information for this litigation.
11                   “Facebook Protected Material” means any discovery produced by Facebook in the
12   Actions.
13                   “Settlement Class” has the meaning provided in the Class Action Settlement
14   Agreement.
15          COMPUTATION OF TIME
16                   The computation of any period of time prescribed or allowed by this Order shall
17   be governed by the provisions for computing time set forth in Federal Rules of Civil
18   Procedure 6.
19          SCOPE
20                   The protections conferred by this Rider cover not only the Facebook Protected
21   Material governed by this Rider as addressed herein, but also any information copied or extracted
22   therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,
23   conversations, or presentations by Parties or their counsel in court or in other settings that might
24   reveal Facebook Protected Material.
25                   Nothing in this Rider shall prevent or restrict Facebook’s own disclosure or use of
26   its own Facebook Protected Material for any purpose, and nothing in this Rider shall preclude
27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                               1700 Seventh Avenue, Suite 2200
      Case Nos. 15-CV-612, 19-CV-199 - 2                                   Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:19-cv-00199-RSL Document 188 Filed 11/02/20 Page 4 of 12




 1   Facebook from showing its Facebook Protected Material to an individual who prepared the
 2   Facebook Protected Material.
 3            DURATION
 4                   Even after the termination of this case, the confidentiality obligations imposed by
 5   this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order
 6   otherwise directs, subject to the Final Disposition clause herein.
 7            ACCESS TO FACEBOOK PROTECTED MATERIAL
 8                   Basic Principles. All Facebook Protected Material shall be used solely for the
 9   purpose of providing notice to and verifying and paying the recovery amount owed to members of
10   the Settlement Class, and not for any other purpose whatsoever, including without limitation any
11   other litigation, patent prosecution or acquisition, patent reexamination or reissue proceedings, or
12   any business or competitive purpose or function. Facebook Protected Material shall not be
13   provided, distributed, disclosed, or made available to anyone except as expressly provided in this
14   Rider.
15                   Secure Storage, No Export. Facebook Protected Material must be stored and
16   maintained by a Receiving Party at a location in the United States and in a secure manner that
17   ensures that access is limited to the persons authorized under this Rider. To ensure compliance
18   with applicable United States Export Administration Regulations, Facebook Protected Material
19   may not be exported outside the United States or released to any foreign national (even if within
20   the United States).
21                   Legal Advice Based on Facebook Protected Material. Nothing in this Rider shall
22   be construed to prevent counsel from advising their clients with respect to this case based in whole
23   or in part upon Facebook Protected Materials, provided counsel does not disclose the Facebook
24   Protected Material itself except as provided in this Rider.
25                   Limitations. Nothing in this Rider shall restrict in any way Facebook’s use or
26   disclosure of its own Facebook Protected Material.
27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                                  1700 Seventh Avenue, Suite 2200
      Case Nos. 15-CV-612, 19-CV-199 - 3                                      Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
                Case 2:19-cv-00199-RSL Document 188 Filed 11/02/20 Page 5 of 12




 1                   Designation. For the avoidance of doubt, in all circumstances not specifically
 2   addressed by this Rider, all Facebook Protected Material shall be treated as if designated
 3   “CONFIDENTIAL” under the Protective Order regardless of whether the Facebook Protected
 4   Material has been stamped or marked in accordance with that Order.
 5              USE OF PROTECTED MATERIAL
 6                   It is Facebook’s and the Parties’ intention that Facebook will produce Facebook
 7   Protected Materials directly to the Class Action Administrator, with no production to any of the
 8   Parties.
 9                   Unless otherwise ordered by the Court or authorized through the prior written
10   consent of Facebook, the Class Action Administrator may disclose Facebook Protected Materials
11   only to those members of the Class Action Administrator’s staff, or to any copying, clerical or
12   other support services working at the direction of the Class Action Administrator, to whom
13   disclosure is reasonably necessary in order to provide notice to and/or to verify and pay the
14   recovery amount owed to members of the Settlement Class, provided that each such person to
15   whom disclosure is made must first agree to be bound by the provisions of this Rider by signing
16   a copy of Exhibit A.
17                   Nothing in the foregoing paragraph is intended to restrict the Class Action
18   Administrator from disclosing to a member of the Settlement Class any Facebook Protected
19   Material that specifically relates to that individual.
20                   Certain Members of the Settlement Class: Thirty days prior to the claims deadline,
21   and subject to Facebook’s prior written consent (such consent not to be unreasonably withheld),
22   the Class Action Administrator shall furnish to Counsel for Plaintiffs the contact information for
23   and Lifetime Spending Amount associated with each Settlement Class Member who (1) has a
24   Lifetime Spending Amount of greater than or equal to $25,000, and (2) has not yet filed a claim.
25

26

27
                                                                    T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                             1700 Seventh Avenue, Suite 2200
      Case Nos. 15-CV-612, 19-CV-199 - 4                                 Seattle, Washington 98101-4416
                                                                     Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:19-cv-00199-RSL Document 188 Filed 11/02/20 Page 6 of 12




 1                   For the avoidance of doubt, no Settlement Class Member contact information or
 2   Lifetime Spending Amounts shall be provided to Counsel for Plaintiffs unless Counsel for
 3   Plaintiffs have been appointed by the Court as Class Counsel.
 4                   Any contact information disclosed to counsel for Plaintiffs pursuant to this section
 5   shall be used solely for the purpose of providing notice of the Class Action Settlement Agreement
 6   to members of the Settlement Class, and counsel for Plaintiffs shall disclose Contact Information
 7   only to counsel’s staff, or to any copying, clerical or other support services working at the direction
 8   of counsel for Plaintiffs, to whom disclosure is reasonably necessary to provide notice to the
 9   member. All Contact Information relating to a member of the Settlement Class shall be destroyed
10   by counsel for Plaintiffs upon confirmation that the member has received actual notice of the Class
11   Action Settlement.
12          CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL
13                   This Rider is intended to provide no mechanism to the Parties through which they
14   can challenge the designation or protected status of Facebook Protected Materials.
15          SUBPOENAS OR COURT ORDERS
16                   If at any time Facebook Protected Material is subpoenaed by any court, arbitral,
17   administrative, or legislative body, the Party to whom the subpoena or other request is directed
18   shall immediately give prompt written notice thereof to Facebook and to its counsel and shall
19   provide Facebook with an opportunity to move for a protective order regarding the production of
20   Facebook Protected Materials implicated by the subpoena.
21          FILING PROTECTED MATERIAL
22                   Absent written permission from Facebook or a court Order secured after
23   appropriate notice to all interested persons, the Parties may not file or disclose in the public record
24   any Facebook Protected Material.
25

26

27
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                                1700 Seventh Avenue, Suite 2200
      Case Nos. 15-CV-612, 19-CV-199 - 5                                    Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
                Case 2:19-cv-00199-RSL Document 188 Filed 11/02/20 Page 7 of 12




 1          INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER
 2                   In the event of a disclosure of any Facebook Protected Material pursuant to this
 3   Rider to any person or persons not authorized to receive such disclosure under this Rider, or in any
 4   circumstance not authorized under this Rider, the Party responsible for having made such
 5   disclosure, and each Party with knowledge thereof, must immediately notify counsel for Facebook
 6   (a) in writing, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,
 7   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
 8   this Order, and (d) request such person or persons execute the “Acknowledgment and Agreement
 9   to Be Bound” that is attached hereto as Exhibit A.
10                   Unauthorized or inadvertent disclosure does not change the status of Facebook
11   Protected Material or waive the right to hold the disclosed document or information as Protected.
12          FINAL DISPOSITION
13                   Not later than ninety (90) days after closure of the Final Disposition of this case,
14   each Party and the Class Action Administrator shall return all Discovery Material of a Producing
15   Party to the respective outside counsel of the Producing Party or destroy such Material, at the
16   option of Facebook. For purposes of this Order, “Final Disposition” occurs after an order,
17   mandate, or dismissal finally terminating the above-captioned action with prejudice, including all
18   appeals.
19                   All Parties that have received any such Discovery Material, as well as the Class
20   Action Administrator, shall certify in writing that all such materials have been returned to counsel
21   for Facebook or destroyed.
22          MISCELLANEOUS
23                   Termination of Matter and Retention of Jurisdiction. The Parties and Facebook
24   agree that the terms of this Rider shall survive and remain in effect after the Final Determination
25   of the Actions. The Court shall retain jurisdiction after Final Determination of the matter to hear
26   and resolve any disputes arising out of this Rider.
27
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                                1700 Seventh Avenue, Suite 2200
      Case Nos. 15-CV-612, 19-CV-199 - 6                                    Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:19-cv-00199-RSL Document 188 Filed 11/02/20 Page 8 of 12




 1                   Successors. This Rider shall be binding upon Facebook and the Parties hereto, their
 2   attorneys, and their successors, executors, personal representatives, administrators, heirs, legal
 3   representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and
 4   experts, and any persons or organizations over which they have direct control.
 5                   Discovery Rules Remain Unchanged. Nothing herein shall alter or change in any
 6   way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for the
 7   United States District Court for the Western District of Washington, or the Court’s own orders.
 8   Identification of any individual pursuant to this Rider does not make that individual available for
 9   deposition or any other form of discovery outside of the restrictions and procedures of the Federal
10   Rules of Civil Procedure, the Local Rules for the United States District Court for Western District
11   of Washington, or the Court’s own orders.
12

13                              *                     *                          *

14          Respectfully submitted,
15

16
     Dated: November 2, 2020                       By: /s/ Todd Logan
17                                                 Rafey S. Balabanian*
                                                   rbalabanian@edelson.com
18                                                 Todd Logan*
                                                   tlogan@edelson.com
19                                                 Brandt Silver-Korn*
20                                                 bsilverkorn@edelson.com
                                                   EDELSON PC
21                                                 123 Townsend Street, Suite 100
                                                   San Francisco, California 94107
22                                                 Tel: 415.212.9300/Fax: 415.373.9435
23                                                 By: /s/ Cecily C. Shiel
24                                                 TOUSLEY BRAIN STEPHENS PLLC
                                                   Cecily C. Shiel, WSBA #50061
25                                                 cshiel@tousley.com
                                                   1700 Seventh Avenue, Suite 2200
26                                                 Seattle, Washington 98101-4416
                                                   Tel: 206.682.5600
27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                              1700 Seventh Avenue, Suite 2200
      Case Nos. 15-CV-612, 19-CV-199 - 7                                  Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
            Case 2:19-cv-00199-RSL Document 188 Filed 11/02/20 Page 9 of 12




                                             Plaintiffs’ Attorneys and proposed Class Counsel
 1

 2                                           *Admitted pro hac vice

 3   Dated: October 30, 2020              By: /s/_Mark Parris______________________
                                              Mark Parris (Bar No. 13870)
 4                                            mparris@orrick.com
                                              Paul F. Rugani (Bar No. 38664)
 5                                            prugani@orrick.com
                                              ORRICK HERRINGTON & SUTCLIFFE LLP
 6                                            701 5th Avenue, Suite 5600
                                              Seattle, WA 98104
 7                                            Telephone: (206) 839-4320

 8                                            Attorneys for Defendants Aristocrat
                                              Technologies, Inc., Aristocrat Leisure Limited,
 9                                            and Churchill Downs Incorporated

10                                            Emily Johnson Henn (pro hac vice)
                                              ehenn@cov.com
11                                            Lindsey Barnhart (pro hac vice)
                                              lbarnhart@cov.com
12                                            COVINGTON & BURLING LLP
                                              3000 El Camino Real
13                                            5 Palo Alto Square
                                              Palo Alto, CA 94306
14                                            Telephone: (650) 632-4700

15                                            Gary Rubman (pro hac vice)
                                              grubman@cov.com
16                                            COVINGTON & BURLING LLP
                                              One CityCenter
17                                            850 Tenth Street, NW
                                              Washington, D.C. 20001
18                                            Telephone: (202) 662-6000

19                                            Matthew Q. Verdin (pro hac vice)
                                              mverdin@cov.com
20                                            David Watnick (pro hac vice pending)
                                              dwatnick@cov.com
21                                            COVINGTON & BURLING LLP
                                              Salesforce Tower
22                                            415 Mission Street, Suite 5400
                                              Telephone: (415) 591-7065
23
                                              Attorneys for Defendants Big Fish Games, Inc.,
24                                            Aristocrat Technologies, Inc. and Aristocrat
                                              Leisure Limited
25
     Dated: November 2, 2020                 By: /s/ Lauren J. Pomeroy
26
                                             Michael G. Rhodes (Cal. Bar No. 116127)
27
                                                               T OUSLEY B RAIN S TEPHENS PLLC
     Stipulation and Order                                         1700 Seventh Avenue, Suite 2200
     Case Nos. 15-CV-612, 19-CV-199 - 8                             Seattle, Washington 98101-4416
                                                                Tel: 206.682.5600 • Fax: 206.682.2992
            Case 2:19-cv-00199-RSL Document 188 Filed 11/02/20 Page 10 of 12




                                          (rhodesmg@cooley.com)
 1
                                          Whitty Somvichian (Cal. Bar No. 194463)
 2                                        (wsomvichian@cooley.com)
                                          Lauren J. Pomeroy (Cal. Bar No. 291604)
 3                                        (lpomeroy@cooley.com)
                                          COOLEY LLP
 4                                        101 California Street, 5th Floor
 5                                        San Francisco, CA 94111-5800
                                          Telephone:     (415) 693-2000
 6                                        Facsimile:     (415) 693-2222

 7                                        Attorneys for Nonparty
                                          FACEBOOK, INC.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                          T OUSLEY B RAIN S TEPHENS PLLC
     Stipulation and Order                                    1700 Seventh Avenue, Suite 2200
     Case Nos. 15-CV-612, 19-CV-199 - 9                        Seattle, Washington 98101-4416
                                                           Tel: 206.682.5600 • Fax: 206.682.2992
            Case 2:19-cv-00199-RSL Document 188 Filed 11/02/20 Page 11 of 12




 1                                        ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4

 5         Dated this 2nd day of November, 2020.

 6

 7                                         ROBERT S. LASNIK
                                           UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                       T OUSLEY B RAIN S TEPHENS PLLC
     Stipulation and Order                                 1700 Seventh Avenue, Suite 2200
     Case Nos. 15-CV-612, 19-CV-199 - 1                     Seattle, Washington 98101-4416
                                                        Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:19-cv-00199-RSL Document 188 Filed 11/02/20 Page 12 of 12




 1                                                  EXHIBIT A
 2            I,                                    , acknowledge and declare that I have received a
 3   copy of the Agreed Rider To Protective Order Regarding The Use And Disclosure Of
 4   Discovery Produced By Nonparty Facebook, Inc. (“Rider”) in Kater et al. v. Churchill Downs
 5   Incorporated, et al., No. C15-0612-RSL and Thimmegowda v. Big Fish Games, et al., NO. C19-
 6   0199-RSL, United States District Court, District of Washington, Western District. Having read
 7   and understood the terms of the Rider, I agree to be bound by the terms of the Rider and consent
 8   to the jurisdiction of said Court for the purpose of any proceeding to enforce the terms of the
 9   Rider.
10            Name of individual:
11            Present occupation/job description:
12

13

14
              Name of Company or Firm:
15
              Address:
16

17            Dated:

18

19                                                        [Signature]
20

21

22

23

24

25

26

27
                                                                    T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                             1700 Seventh Avenue, Suite 2200
      Case Nos. 15-CV-612, 19-CV-199 - 1                                 Seattle, Washington 98101-4416
                                                                     Tel: 206.682.5600 • Fax: 206.682.2992
